This action was brought originally by Ellen Hunt in the Cuyahoga Common Pleas against the Cleveland Railway Company for damages arising from personal injury received while a passenger on a car owned and operated by the company.
It appears that the street car was crowded and that a sudden jerk of said car caused an intoxixeated person to injure the complainant. The evidence did not support a conclusion that the equilibrium of the party intoxixeated was effected by the jerk of the car.
The judgment of the Common Pleas in granting a motion for a directed verdict in favor of the Company was reversed by the Court of Appeals on its finding that evidence showing an unusual jerk will support a contention of actionable negligence.
The Company in the Supreme Court contends : '
. 1. That the Court of Appeals erred in reversing the judgment of the Common Pleas in granting a directed verdict.
2. That no actionable negligence had been supported by evidence.